     Case 1:21-cr-00110-NGG Document 7 Filed 03/04/21 Page 1 of 5 PageID #: 30

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
MEL:EMR/JEA                                        271 Cadman Plaza East
F. #2018R02232                                     Brooklyn, New York 11201



                                                   March 4, 2021

By Hand and ECF

Honorable Peggy Kuo
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Jacob Daskal
                      Docket No. 21-CR-110 (NGG)_

Dear Judge Kuo:

               The government respectfully submits this letter in support of its application for
the entry of a permanent order of detention for the defendant Jacob Daskal. Between August
and November 2017, the defendant, then age 59, repeatedly sexually exploited a 15 year-old
victim. During that time, the defendant travelled interstate to have sex with the victim and
transported the victim interstate for the purpose of sex. On February 26, 2021, a grand jury
in the Eastern District of New York returned an indictment charging the defendant with one
count of using an interstate facility to coerce a minor to engage in illicit sexual conduct, in
violation of Title 18, United States Code, Section 2422(b), one count of transportation of a
minor with intent to engage in criminal sexual activity, in violation of Title 18, United States
Code, Section 2423(a), and one count of travelling with intent to engage in illicit sexual
conduct, in violation of Title 18, United States Code, Section 2423(b).

             For the reasons set forth below, the government submits that the defendant
cannot overcome the presumption that he is a danger to the community and a risk of flight,
and no combination of conditions can secure the safety of the community.

A.     Background
              Between August and November 2017, the defendant had a sexual relationship
with a then 15 year-old girl whom he took in to his home and groomed for sex. During the
summer of 2017, the sexual relationship occurred primarily at the defendant’s house in
Brooklyn, New York, and at his summer house in South Fallsburg, New York. The
defendant frequently transported the victim between those locations by way of New Jersey.
     Case 1:21-cr-00110-NGG Document 7 Filed 03/04/21 Page 2 of 5 PageID #: 31




               At the end of August, the defendant, his family and the victim returned full-
time to his house in Brooklyn, where the abuse continued. As the school year started, the
defendant helped the victim find a new school in Chicago, Illinois, and, in October 2017, she
moved there to attend that school and live with another family. While the victim was in
Chicago, the defendant and the victim communicated via text message and over Skype video
chat. The defendant requested that the victim pose nude for him during video chats and send
him nude photographs.
                 On or about November 5, 2017, the defendant traveled to Chicago for a day
trip to visit the victim. The defendant booked a hotel room in Chicago, and he brought the
victim to that room for sexual intercourse and oral sex. He flew back to New York that
evening less than ten hours after he had arrived.
            Throughout the abuse, the defendant regularly told the victim that he loved her.
He also threatened the victim not to tell anyone about their sexual relationship. In addition,
at the time of the charged conduct, the defendant was the founder and chief of the Boro Park
Shomrim Society, a private, Orthodox Jewish crime-patrol group associated with the 66th
Police Precinct of the New York City Police Department (“NYPD”). The victim was afraid
of the defendant because of his position of power in her community. In the spring of 2018,
however, after the defendant continually tried to contact and follow the victim, the victim
confided in a mentor who helped her report the defendant’s actions to the police. In May
2018, NYPD officers arrested the defendant. Following the defendant’s arrest, he was
indicted by a Kings County Grand Jury on several charges, including Rape in the Third
Degree, in violation of New York State Penal Law § 130.25(2). The defendant was released
on bail on May 11, 2018, and the case is currently pending in Kings County Supreme Court.1
               As noted above, a grand jury in the Eastern District of New York returned the
instant indictment on February 26, 2021. Earlier today, federal agents arrested the defendant
at his home in Brooklyn.

B.     Discussion

             a. Legal Standard

               Under the Bail Reform Act, 18 U.S.C. § 3141 et seq., federal courts are
empowered to order a defendant’s detention pending trial upon a determination that the
defendant is either a danger to the community or a risk of flight. 18 U.S.C. § 3142(e). A
rebuttable presumption of dangerousness and risk of flight arises when a defendant is
charged with an offense involving a minor victim under Title 18, United States Code,
Sections 2422 and 2423. 18 U.S.C. § 3142(e)(3)(E). The presumption means that the Court
must initially assume there is “no condition or combination of conditions that will reasonably

        1
             The Kings County District Attorney’s Office has informed the government that
its case will be dismissed in light of the instant federal charges.


                                              2
  Case 1:21-cr-00110-NGG Document 7 Filed 03/04/21 Page 3 of 5 PageID #: 32




assure the appearance of the person as required and the safety of any other person and the
community.” Id. The defendant must come “forward with evidence that he does not pose a
danger to the community or a risk of flight.” United States v. Mercedes, 254 F.3d 433, 436
(2d Cir. 2001). Even if the defendant were to meet his burden of production, “the
presumption favoring detention does not disappear entirely, but remains a factor to be
considered among those weighed by the district court.” Id.

               While a finding of dangerousness must be supported by clear and convincing
evidence, United States v. Ferranti, 66 F.3d 540, 542 (2d Cir. 1995), risk of flight can be
proven by a preponderance of the evidence, United States v. Jackson, 823 F.2d 4, 5 (2d Cir.
1987). The concept of “dangerousness” encompasses not only the effect of a defendant’s
release on the safety of identifiable individuals, such as victims and witnesses, but also “‘the
danger that the defendant might engage in criminal activity to the detriment of the
community.’” United States v. Millan, 4 F.3d 1038, 1048 (2d Cir. 1993) (quoting legislative
history).

              Four factors guide the Court’s determination of whether a defendant should be
released on bail:

               (1) “the nature and circumstances of the offense charged,
                   including whether the offense is a crime of violence . . . or
                   involves a . . . firearm . . .”;

               (2) “the weight of the evidence against the person”;

               (3) “the history and characteristics of the person, including . . .
                   the person’s character, . . . past conduct, . . . [and] criminal
                   history, and record concerning appearance at court
                   proceedings”; and

               (4) “the nature and seriousness of the danger to any person or
                   the community that would be posed by the person’s
                   release.”

18 U.S.C. § 3142(g).

             b. Argument

               Each of the factors referenced above weighs heavily against pre-trial release.
First, the conduct with which the defendant is charged is incredibly serious. The defendant
abused his position of power in the Orthodox Jewish community to groom a vulnerable 15
year-old victim for a sexual relationship. The defendant used false promises of love and
serious threats to carry out that relationship with the victim over several months and across
state lines.



                                                3
  Case 1:21-cr-00110-NGG Document 7 Filed 03/04/21 Page 4 of 5 PageID #: 33




               Second, the weight of the evidence is strong. The government’s evidence
includes not only the testimony of the victim, but also, among other things: (i) cell-site and
geo-location records which confirm that the defendant transported the victim interstate on
multiple occasions; (ii) forensic cell phone and computer records which demonstrate an
extensive history of text, phone and skype communications between the defendant and the
victim, many of which the defendant took efforts to delete; and (iii) hotel and airline records,
receipts and photographs from the defendant’s November 2017 day trip to Chicago.

               Third, the defendant’s history and characteristics demonstrate that he is a
danger to the community. Although the defendant does not have a criminal history before
his May 2018 arrest, the brazenness and callousness of the defendant’s conduct in the instant
case, particularly when coupled with his abuse of his position of power in the Orthodox
Jewish community and as an associate of the NYPD, reveals his total disregard for the law
and the well-being of others.

               Finally, the defendant poses a risk of flight. Although the defendant has been
out on bail since his May 2018 arrest in Kings County, his incentive to flee has grown
exponentially with his arrest in the instant case, as he now faces a mandatory minimum
sentence of 10 years. When the incentive to flee is so strong, no combinations of sureties
and other restrictions can assure his appearance. See, e.g., United States v. English, 629 F.3d
311, 321-22 (2d Cir. 2011) (affirming detention in part because the defendant was charged
under § 924(c), faced a presumption against release, and a mandatory minimum sentence that
incentivized fleeing); United States v. Henderson, 57 F. App’x 470, 471 (2d Cir. 2003)
(summary order) (“[T]he presumption regarding flight risk has changed because Becton now
faces a ten-year mandatory minimum sentence.”).




                                               4
  Case 1:21-cr-00110-NGG Document 7 Filed 03/04/21 Page 5 of 5 PageID #: 34




C. Conclusion

            For the foregoing reasons, the government respectfully requests that the Court
issue a permanent order of detention against the defendant.



                                                  Respectfully submitted,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:        /s/ Erin Reid
                                                  Erin Reid
                                                  Jonathan Algor
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000

cc:    Defense Counsel (by email)




                                              5
